internal_revenue_service number info release date cc psi 1-genin-165382-02 dec uilc dear we are answering your correspondence requesting relief for a late s_corporation_election based on the information submitted and internal_revenue_service records it appears that you have qualified for late s_corporation relief pursuant to the automatic provisions found in section dollar_figure of revproc_97_48 we have intervened on your behalf and asked the cincinnati service_center to process your election for your date of incorporation you should receive a letter within the next days confirming your s_corporation_election effective date and providing guidance about your taxpayer_identification_number please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful s dianna k miosi sincerely yours dianna k miosi chief branch associate chief_counsel passthroughs and special industries
